UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

 

GLYNN DALE SISTRUNK, ET AL. CIVIL ACTION NO: 18-CV-00516
VERSUS JUDGE ELIZABETH FOOTE

GREGORY LAMAR HADDOX, MAGISTRATE JUDGE HORNSBY
ET AL.

 

MEMORANDUM RULING
Now before the Court is a Motion to Dismiss for Failure to State a Claim Upon Which
Relief can be Granted filed by Glynn and Lawana Sistrunk (“Plaintiffs”) pursuant to Federal Rule
of Civil Procedure 12(b)(6). [Record Document 45]. Plaintiffs seek to dismiss a counterclaim filed
by Defendant Lincoln Financial Advisors Corporation (“LFA”). [Record Document 41]. The
motion is opposed. [Record Document 51]. For the reasons discussed below, the motion to dismiss
is GRANTED IN PART and DENIED IN PART.
FACTUAL BACKGROUND
Plaintiffs filed the original action against their former investment advisor Gregory Lamar
Haddox (“Haddox”) and his firm LFA (together, “Defendants”) for allegedly “churning”! their
account and other fraudulent activity. See Record Document 9, § 2.7 Plaintiffs brought a variety of
federal and state law claims against Defendants, including claims that Defendants’ conduct

violated Texas’s deceptive trade practice laws. Record Document 9, Js 137-38. LFA filed a

 

' Plaintiffs allege that Defendants were “systematically churning and moving plaintiffs’ monies, at
great expense, commissions, bonuses, fees and surrender charges, into annuities.” Record
Document 9, {] 27.

? Plaintiffs have filed a second amended complaint, adding four additional parties as Defendants.
See Record Document 84. Their factual allegations are fully set forth in their first amended
complaint. See Record Document 9.
counterclaim against Plaintiffs and a crossclaim against Haddox pursuant to Federal Rule of Civil
Procedure 13. Record Document 41.

LFA’s counterclaim alleges that Plaintiffs’ claims against it under the Texas Deceptive
Trade Practices Act (“DTPA”) are groundless in fact or law, brought in bad faith, or brought for
the purpose of harassment. Record Document 41, § 12. LFA states it is therefore entitled to recover
attorney’s fees and court costs from Plaintiffs pursuant to Texas Business & Commercial Code §
17.50(c). Id. LFA also alleges that it is entitled to recover damages because Plaintiffs’ lawsuit
constitutes an unfair method of competition and an unfair or deceptive act or practice, in violation
of Louisiana Revised Statutes § 51:1405. Jd. at ¥ 13.

LAW & ANALYSIS

I. Legal Standard

In order to survive a motion to dismiss brought under Rule 12(b)(6), a plaintiff must “state
a claim to relief that is plausible on its face.” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id A court must accept as true all of the factual allegations in the complaint in
determining whether plaintiff has stated a plausible claim. See Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007); In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (Sth Cir. 2007).
However, a court is “not bound to accept as true a legal conclusion couched as a factual allegation.”
Papasan y. Allain, 478 U.S. 265, 286 (1986). If a complaint cannot meet this standard, it may be
dismissed for failure to state a claim upon which relief can be granted. Iqbal, 556 U.S. at 678-79.

A court does not evaluate a plaintiffs likelihood for success, but instead determines whether a
plaintiff has pleaded a legally cognizable claim. U.S. ex rel. Riley v. St. Luke’s Episcopal Hosp..,
355 F.3d 370, 376 (Sth Cir. 2004). A dismissal under 12(b)(6) ends the case “at the point of
minimum expenditure of time and money by the parties and the court.” Twombly, 550 U.S. at 5 58.
IE. LFA’s Claims Under the DTPA

A. Applicable Law

Plaintiffs allege that LFA violated Texas’s deceptive trade practice laws by purposefully
deceiving them in order to gain an economic advantage and by engaging in unfair, deceptive, and
illegal acts and omissions designed to gain economic benefit from the deception. Record
Document 9, Js 137-38. Section 17.50(a) of the DTPA allows a consumer to maintain a civil action
for (1) the use of a false, misleading, or deceptive act or practice, (2) breach of warranty, (3) any
unconscionable action or course of action, or (4) the use or employment by any person of an act
or practice that violates Chapter 541 of the Insurance Code. Tex. Bus. & Com. Code Ann. §
17.50(a). LFA’s counterclaim asserts that Plaintiffs’ lawsuit against it violates § 17.50(c) of the
DTPA. Record Document 41, § 12. Section 17.50(c) states that “[o]n a finding by the court that an
action under this section was groundless in fact or law or brought in bad faith, or brought for the
purpose of harassment, the court shall award to the defendant reasonable and necessary attorneys’
fees and court costs.” Tex. Bus. & Com. Code Ann. § 17.50(c). Under this statute, the party
claiming attorney’s fees bears the burden of proving that the claims were groundless and brought
in bad faith. Phillips Petroleum Co. v. Loucks, 42 F.3d 641, 1994 WL 708633, at *3 (Sth Cir. 1994)
(per curiam). The court, not the fact finder, must determine the existence of groundlessness, bad
faith, and harassment under § 17.50(c). Jd. at *4 (quoting Donwerth v. Preston II Chrysler-Dodge,

Inc., 775 S.W. 2d 634, 638 (Tex. 1989)).
Under the DTPA, an action is considered groundless if it has no basis in law or fact and is
not warranted by a good faith argument for the extension, modification, or reversal of existing law.
Donwerth, 775 S.W. 2d at 637. The proper standard for determining groundlessness is “whether
the totality of the tendered evidence demonstrates an arguable basis in fact and law for the
consumer’s claim.” Splettstosser v. Myer, 779 S.W. 2d 806, 808 (Tex. 1989). A suit is brought in
bad faith if it is motivated by a malicious or discriminatory purpose. Schlager v. Clements, 939
S.W. 2d 183, 190 (Tex. App.—Houston [14th Dist.] 1996, writ denied). A lawsuit meets §
17.50(c)’s definition of harassment only if that lawsuit was brought solely for the purpose of
harassment. Donwerth, 775 S.W.2d at 638.

B. Arguments of the Parties

In their motion to dismiss, Plaintiffs claim that LFA does not allege that it purchased goods
or services from them as required to assert a cause of action under the DTPA. Record Document
45-1, p. 3 n.2; pp. 8-9. LFA counters by pointing out that § 17.50(c) of the DTPA expressly
provides a defendant with the right to assert a counterclaim for attorney’s fees and court costs
when an action brought under the DTPA is groundless or brought in bad faith or for the purpose
of harassment. Record Document 51, p. 9. In response, Plaintiffs argue that LFA has failed to
allege any facts showing that their DTPA claims warrant an award of attorney’s fees and court
costs. Record Document 52, pp. 1-2. Plaintiffs also argue that Federal Rule of Civil Procedure
54(d) is the only proper procedural mechanism for asserting a claim for attorney’s fees. Jd. at 4-5.
Plaintiffs assert that no federal court has found that a claim for attorney’s fees pursuant to §

17.50(c) is a counterclaim under Texas procedural law. Jd. at 4 n.2.
C. Analysis

The Court begins by addressing Plaintiffs’ arguments regarding Rule 54(d).? In their
motion to dismiss, Plaintiffs do not mention the procedural posture of LFA’s counterclaim. Only
in their reply brief do Plaintiffs argue that LFA’s claim for attorney’s fees cannot be brought
outside of a motion pursuant to Rule 54(d). See Record Document 52, pp. 4-5. Thus, Plaintiffs are
making an argument in their reply brief that they overlooked in their initial motion to dismiss. This
Court does not usually consider arguments raised for the first time in a reply brief. Abshire v.
Boudreaux, No. 18-0205, 2018 WL 5364245 at * 4n.9 (W.D. La. Oct. 26, 2018). The Fifth Circuit
has stated that “[i]t is the practice of this court and the district courts to refuse to consider
arguments raised for the first time in reply briefs.” Gillaspy v. Dall. Indep. School Dist., 278 F.
App’x 307, 315 (5th Cir. 2008) (per curiam). Therefore, the Court will not consider Plaintiffs’
argument that attorney’s fees can only be sought via a motion under Rule 54(d).4

The Court now turns to whether LFA has alleged facts showing that Plaintiffs’ lawsuit is
groundless in law or fact. See § 17.50(c). The counterclaim states that Plaintiffs allege acts of
misconduct that occurred during a time period from 2005 to 2018. Record Document 41, 6. LFA

asserts that Plaintiffs’ original lawsuit fails to allege any actual misconduct on the part of LFA and

 

3 Rule 54(d)(2)(A) states that “[a] claim for attorney’s fees and related nontaxable expenses must
be made by motion unless the substantive law requires those fees to be proved at trial as an
element of damages.”

* Despite Plaintiffs’ assertions to the contrary, the Court notes that several federal district courts
and the Fifth Circuit have allowed a claim for attorney’s fees and court costs pursuant to § 17.50(c)
to proceed as a counterclaim. See Alcan Aluminum Corp. v. BASF Corp., 133 F. Supp. 2d 482, 506
(N.D. Tex. Jan. 30, 2001); J & D Aircraft Sales, LLC v. Cont’l Ins. Co., Civ.A.3:03-CV-0007-B,
2004 WL 2389445 at *16 (N.D. Tex. Oct. 26, 2004); Mosser v. Aetna Life Ins. Co., 4:15-cv-00403,
2018 WL 1510720 at *1 (E.D. Tex. Mar. 27, 2018); Phillips Petroleum, 1994 WL 708633 at *4.
> LFA’s counterclaim does not allege any facts suggesting that Plaintiffs brought this lawsuit in
bad faith or solely for the purpose of harassment. Therefore, the Court will analyze only whether
Plaintiffs’ claims could be considered groundless.
seeks to hold it accountable for misconduct committed by Haddox. Id. at § 9. LFA bases this
assertion on two facts: (1) that Glynn Sistrunk closed his brokerage account with LFA on May 31,
2008, and (2) that LFA’s association with Haddox ended on May 18, 2009. Jd. at §s 6-7. LFA
states that it cannot be liable to Plaintiffs for any misconduct that occurred after those dates. Id.
However, under the facts presented in LFA’s counterclaim, it could still be potentially liable for
unlawful acts committed between the year 2005 and May 31, 2008. Thus, Plaintiffs’ claims cannot
be considered groundless based on those facts alone.

LFA also argues that any claims Plaintiffs may have had against it have prescribed. Jd. at
47. Actions under the DTPA are subject to a two-year statute of limitations, running from the date
on which the wrongdoing occurred or from the date the consumer knew or should have known
about the wrongdoing. Tex. Bus. & Com. Code § 17.565. According to LFA, it cannot be held
liable for any events after May 18, 2009, at the latest. Record Document 41,4 7. Plaintiffs did not
file the instant lawsuit until June 27, 2018, nine years after LFA allegedly ended its association
with Haddox and ten years after Glynn Sistrunk allegedly closed his brokerage account with LFA.
See Record Document 1. If the statute of limitations began to run on the date the alleged
wrongdoing occurred, any DTPA action that Plaintiffs could have asserted against LFA may have
expired by the time they filed their complaint. Alternatively, if the statute of limitations began to
run on the date that Plaintiffs knew or should have known of LFA’s alleged wrongdoing, the statute
of limitations may not have been expired when the complaint was filed. The Court reaches no
conclusion as to when the statute of limitations began to run but holds that the timing of Plaintiffs’
complaint allows the Court to draw the reasonable inference that the statute of limitations may
have expired by the time Plaintiffs filed their complaint. See Igbal, 556 U.S. at 678 (stating that,

in order to survive a motion to dismiss, the complaint only needs to include factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged). If Plaintiffs’ claims were expired by the time they filed suit, their DTPA claims could be
groundless in law under § 17.50(c). See Donwerth, 775 S.W. 2d at 637. Therefore, Plaintiffs’
motion to dismiss is hereby DENIED as to LFA’s claim under § 17.50(c) of the DTPA.
Ill. LFA’s Claims under LUTPA

A. Applicable Law

LFA argues that Plaintiffs’ assertion of claims against it constitutes an unfair method of
competition and an unfair or deceptive act or practice in violation of Louisiana Revised Statute §
51:1405. Record Document 41, { 13. Louisiana Revised Statutes § 51 :1401, et seg., Louisiana’s
Unfair Trade Practices and Consumer Protection Law, is often referred to as “LUTPA.” LUTPA
has a “narrow goal of protecting against egregious actions of fraudulent, deceitful, and unfair
business practices to promote and foster healthy and fair business competition.” Quality Envi.
Processes, Inc. v. LP. Petroleum Co., Inc., 2013-1582 (La. 5/7/14); 144 So. 3d 1011, 1026. Section
1405(A) of LUTPA states, “[uJnfair methods of competition and unfair or deceptive acts or
practices in the conduct of any trade or commerce are hereby declared unlawful.” La. Stat. Ann. §
51:1405(A). Section 1409(A) of LUTPA authorizes private lawsuits by anyone who suffers a loss
of money or property “as a result of the use or employment by another person of an unfair or
deceptive method, act, or practice declared unlawful by R.S. 51:1405.” Id. at § 1409(A). Section
1409(A) also provides for the recovery of attorney’s fees and court costs by a defendant upon a
finding by the court that an action was “groundless and brought in bad faith or for purposes of
harassment.” Id.

“What constitutes an unfair trade practice is determined by courts on a case-by-case basis.”

IberiaBank v. Broussard, 907 F.3d 826, 839 (Sth Cir. 2018) (quoting Tubos de Acero de Mexico,
S.A. v. Am. Int'l Inv. Corp., 292 F.3d 471, 480 (5th Cir. 2002)). The range of practices that LUTPA
prohibits is “extremely narrow.” Cheramie Servs., Inc. v. Shell Deepwater Prod., Inc., 2009-1633
(La. 4/23/10); 35 So. 3d 1053, 1060. “[O]nly egregious actions involving elements of fraud,
misrepresentation, deception, or other unethical conduct will be sanctioned based on LUTPA.” Id.

B. Arguments of the Parties

Plaintiffs argue that LFA fails to state a claim under LUTPA because LFA does not allege
that Plaintiffs were engaged in trade or commerce or that LFA was ever a consumer or competitor
of theirs. Record Document 45-1, pp. 3-4. Plaintiffs also argue that filing a lawsuit is not an unfair
or deceptive trade practice or an unfair method of competition that is actionable under LUTPA. Id.
at 4-5.

In its opposition, LFA responds that § 1405 of LUTPA does not specify particular
violations and that violations must be evaluated on a case-by-case basis. Record Document 51, p.
11. LFA also claims that it can be classified as a “person” that is entitled to bring a claim under
LUTPA, even though it may not qualify as a consumer or business competitor under the terms of
the statute. Jd. at 12-13. LFA further asserts that Plaintiffs are seeking to recover damages based
upon “demonstrably false allegations,” which it claims is actionable under LUTPA. Jd. at 13.°

C. Analysis

The Court begins by clarifying some confusion about the nature of LFA’s claims under
LUTPA. As stated previously, LUTPA contains a provision that allows a defendant to recover

attorney’s fees when an action is groundless and brought in bad faith or for purposes of harassment,

 

‘LFA attempts to offer evidence in its opposition to support its assertions that Plaintiffs’ lawsuit
is meritless. Record Documents 51-1 & 51-2. However, LFA has not filed a motion for summary
judgment under Federal Rule of Civil Procedure 56, and a response to a motion to dismiss is not
the proper vehicle to offer evidence or test the validity of the underlying claims by Plaintiffs.
similar to the DTPA. See La. Stat. Ann. § 51:1409(A). However, LFA’s counterclaim does not
reference this provision. Instead, LFA asserts that Plaintiffs have engaged in an unfair method of
competition in violation of § 1405 of LUTPA by filing the instant lawsuit. Record Document 41,
{ 13. Despite this, Plaintiffs reference § 1409(A) in their opposition in an apparent attempt to argue
that it does not apply under these facts. Record Document 45-1, pp. 6-7. LFA clarifies its position
in its opposition, stating that it did not assert a claim for costs and attorney’s fees under § 1409(A)
because Plaintiffs’ amended complaint did not include LUTPA as a cause of action. Record
Document 51, p. 14; see Record Document 9. Therefore, the only issue for the Court to decide 1s
whether LFA has stated a plausible claim that Plaintiffs have engaged in an “[u]nfair method of
competition and unfair deceptive act or practices” by filing a lawsuit against LFA. See § 1405(A).

The Court finds that Plaintiffs’ suit against LFA does not violate LUTPA. Section 1405(A)
and the entire LUTPA statute is intended to prevent unfair practices in trade and commerce. See
id LUTPA defines “trade” or “commerce” as “the advertising, offering for sale, sale, or
distribution of any services and any property, corporeal or incorporeal, immoveable or moveable,
and any other article, commodity, or thing of value wherever situated... .” Jd. at § 1402(10). LFA
has made no allegations that Plaintiffs were engaged in any activities that could fall under
LUTPA’s definition of trade or commerce. Therefore, Plaintiffs’ suit against LFA does not violate
LUTPA. See § 1405(A).

Even if LFA had alleged facts showing that Plaintiffs were involved in trade or commerce,
it has failed to allege how the filing of this lawsuit constitutes an unfair method of competition or
an unfair or deceptive act or practice that violates § 1405(A). As stated previously, LUTPA
prohibits an “extremely narrow” range of practices. Cheramie, 35 So. 3d at 1060. LFA asserts that

Plaintiffs’ conduct is actionable under LUTPA but fails to provide facts showing that the filing of
this lawsuit falls into the narrow category of practices that LUTPA prohibits. Record Document
41, { 13. Even when accepting all of LFA’s factual allegations as true, as the Court must on a
motion to dismiss, LFA has not stated a plausible claim to relief. See Twombly, 550 U.S. at 555.
Accordingly, Plaintiffs’ motion to dismiss is GRANTED as to LFA’s LUTPA claims and those
claims are hereby DISMISSED WITH PREJUDICE.

In its opposition, LFA requests leave to amend in the event that its counterclaim is found
to be deficient. Record Document 51, p. 14. The Fifth Circuit has established that “in order to take
advantage of the liberal amendment rules as outlined in the Federal Rules of Civil Procedure, the
party requesting amendment, even absent a formal motion, need only ‘set forth with particularity
the grounds for the amendment and the relief sought.’” U.S. ex rel Doe v. Dow Chem. Co., 343
F.3d 325, 330-31 (5th Cir. 2003) (quoting U.S. ex rel. Willard v. Humana Health Plan of Tex. Inc.,
336 F.3d 375, 386-87 (Sth Cir. 2003)). LFA does not specify any grounds for its requested
amendment. Therefore, LFA’s request to amend its complaint is DENIED.

CONCLUSION

For the reasons set forth above, Plaintiffs’ motion to dismiss LFA’s counterclaim
[Record Document 45] is GRANTED IN PART and DENIED IN PART.

The motion is GRANTED as to LFA’s claim under LUTPA and that claim is DISMISSED
WITH PREJUDICE.

The motion is DENIED as to LFA’s claim under the DTPA.

10
THUS DONE AND SIGNED in Shreveport, Louisiana, on this Da of September,

2019.

 

ELIZABETH FOOTE
UNITED STAT ISTRICT JUDGE

11
